         Case 1:19-cv-07773-ER-DCF Document 49 Filed 02/24/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LISA DOE,

                               Plaintiff,
               v.                                           Case No. 1:19-cv-07773 (ER) (DCF)
DARREN K. INDYKE AND RICHARD D. KAHN
AS JOINT PERSONAL REPRESENTATIVES OF
THE ESTATE OF JEFFREY E. EPSTEIN,
FINANCIAL TRUST COMPANY, INC., NES, LLC,
HBRK ASSOCIATES, INC.,
                               Defendants.


                    NOTICE OF DEFENDANTS’ MOTION TO DISMISS

        PLEASE TAKE NOTICE that upon the accompanying Memorandum of Law and all prior

pleadings and proceedings in this action, Defendants will move this Court before the Hon. Edgardo

Ramos, United States District Judge, at the Thurgood Marshall United States Courthouse, 40 Foley

Square, New York, New York 10007, at a time to be scheduled by this Court, for an Order,

pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, dismissing with prejudice

Counts II, V, and VII through XII of Plaintiff’s First Amended Complaint (ECF No. 41) in their

entirety and Count VI to the extent it is time-barred, as well as to dismiss with prejudice Plaintiff’s

demand for punitive damages; and for such other and further relief as may be just and proper.

Dated: New York, New York
       February 24, 2020
                                                    By: /s/ Bennet J. Moskowitz
                                                       Bennet J. Moskowitz
                                                       TROUTMAN SANDERS LLP
                                                       875 Third Avenue
                                                       New York, New York 10022

                                                       Attorneys for Defendants




41540132v1
